Citation Nr: 1124941	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1983 to January 1987.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision the RO denied the Veteran's service-connection claim for a bilateral hearing loss disability.  The Veteran disagreed with this determination and perfected an appeal as to that issue.

In February 2010, the Board bifurcated the Veteran's bilateral hearing loss claim into two separate claims-entitlement to service connection for left ear and right ear hearing loss, respectively.  The Board then denied the Veteran's right ear hearing loss claim, but remanded his left ear claim for additional evidentiary development.  Such was achieved, and the Veteran's claim was readjudicated in an August 2010 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's left ear hearing loss disability was shown upon entry onto active duty, and underwent an increase in severity beyond its normal progression during his active duty service.


CONCLUSION OF LAW

In-service aggravation of the Veteran's preexisting left ear hearing loss disability beyond its normal progression is presumed.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's service-connection claim were sent to the Veteran in November 2005 and August 2006.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is now granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any failure on the part of the AOJ to comply with the Board's February 2010 remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced August 2006 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  Accordingly, the Board will proceed to a decision.

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).
A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable [obvious or manifest] evidence demonstrates that an injury or disease existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 [as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service].  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.             38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2010).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2010).

If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.          § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2010); Jensen v. Brown, 19 F.3d 1413, 1417 (1994).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has a left ear hearing loss disability that had its onset prior to his enlistment, but was aggravated beyond its normal progression by in-service acoustic trauma.  The Board notes that in-service acoustic trauma from trucks, generators and radar has already been conceded by VA in a prior rating decision.  See the RO's June 2006 rating decision [awarding the Veteran service-connection for tinnitus].

The Veteran's service treatment records show that he had a left ear hearing loss disability for VA purposes prior to his entrance into active duty service in January 1983.  Specifically, the Veteran's October 1982 enlistment examination revealed the following puretone threshold levels for the Veteran's left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
20
0
5
20
60

Pertinently, the Veteran was placed on an "H-2" profile due to this hearing deficit.  See the Veteran's October 1982 Report of Medical Examination; see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) [observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service); the "H" reflects the state of the "hearing and ear"].

Consequently, as there is evidence of a hearing deficit in the October 1982 enlistment physical examination report, the statutory presumption of soundness does not attach.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

The Board must next determine whether the Veteran's pre-existing left ear hearing loss increased in severity during his active military service, thereby triggering the presumption of aggravation.  See Maxson v. West, 12 Vet. App. 453 (1999) [the presumption of aggravation is generally triggered by evidence that a pre-existing disability has undergone an increase in severity in service]; see also Sondel v. West, 13 Vet. App. 213 (1999).  

In this case, the medical evidence of record demonstrates that the Veteran's left ear hearing loss did in fact increase in severity from the time of his enlistment to the time of his separation in January 1987.  Indeed, the Veteran's October 1986 separation examination revealed the following puretone threshold levels for the Veteran's left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
15
25
50

Comparing the Veteran's hearing acuity levels upon entrance and upon separation from service, it is clear that at frequencies of 2000 and 3000 Hz, the Veteran's hearing acuity worsened in severity [by 10 dB at 2000 Hz, and by 5 dB at 3000 Hz].  As such, in-service aggravation of the Veteran's left ear hearing loss disability is presumed under the provisions of 38 U.S.C.A. § 1153.  As noted above however, when the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see also 38 C.F.R. § 3.306 (2010); Jensen, 19 F.3d at 1417.

The record is unclear as to whether the Veteran's left ear hearing loss worsened during service based on its own natural progression.  Indeed, the Board attempted to resolve this open question by remanding the Veteran's claim for a VA audiological examination and opinion in February 2010.  Although an April 2010 VA examiner noted that the auditory threshold shifts described by the Board above were "not considered significant," he crucially included no explanation as to why they were not significant, and failed to specifically address the Board's very clear questions as to whether in-service noise exposure aggravated the Veteran's hearing loss beyond its normal progression.  See the April 2010 VA examiner's report and subsequent addendum.  

The Board believes that remanding this case back to the RO for further another VA medical opinion would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided].  As the record currently exists, the Board can find no evidence specifically stating that the Veteran's pre-existing left ear hearing loss worsened in severity during service based on its own natural progression.  Pertinently, VA has already determined that the Veteran did in fact experience acoustic trauma in service, and that such trauma as likely as not damaged the Veteran's ears, causing tinnitus.  See the RO's June 2006 rating decision.  In this connection, the Board resolves all doubt in the Veteran's favor, and finds that in-service aggravation of the Veteran's preexisting left ear hearing loss disability beyond its normal progression is presumed.  The benefit sought on appeal is accordingly granted.  


ORDER

Service connection for a left ear hearing loss disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


